





Exhibit 10.3




JOINDER AGREEMENT


This JOINDER AGREEMENT (this “Agreement”) is made as of August 23, 2017, by and
among:
DSG FINANCE, LLC, a Delaware limited liability company (the “New Guarantor”),
with its principal executive offices at 345 Court Street, Coraopolis, PA 15108;
The other Loan Parties referred to on the signature pages hereof;
WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association with
offices at One Boston Place, 19th Floor, Boston, Massachusetts 02108, as
administrative agent and collateral agent (in such capacities, the “Agent”) for
the lenders party to the Credit Agreement described below; and
The Lenders party hereto;
in consideration of the mutual covenants herein contained and benefits to be
derived herefrom.


W I T N E S S E T H :


A.    Reference is made to (a) a certain Amended and Restated Credit Agreement,
dated as of August 12, 2015 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among (i) DICK’S
SPORTING GOODS, INC., a Delaware corporation, and DICK’S MERCHANDISING & SUPPLY
CHAIN, INC. (jointly and severally, individually and collectively, the
“Borrower”), (ii) the Guarantors from time to time party thereto (each
individually, an “Existing Guarantor” and collectively, the “Existing
Guarantors”), (iii) the Lenders from time to time party thereto (individually, a
“Lender” and, collectively, the “Lenders”), and (iv) the Agent, and (b) a
certain Security Agreement dated as of December 5, 2011 (as amended, restated,
supplemented or otherwise modified from time to time, the “Security Agreement”),
by and among (i) the Borrower, (ii) the Existing Guarantors and (iii) the Agent.
All capitalized terms used herein, and not otherwise defined herein, shall have
the meanings assigned to such terms in the Credit Agreement.
B.    The parties to the Credit Agreement have requested that, in accordance
with Section 6.12 of the Credit Agreement, the New Guarantor be joined as a
party to, and be bound by the terms of, the Credit Agreement, the Security
Agreement and the other Loan Documents in the same capacity and to the same
extent as the Existing Guarantors thereunder, in each case, as set forth herein.
NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
1.
Joinder and Assumption of Obligations. Effective as of the date of this
Agreement, the New Guarantor hereby acknowledges that it has received and
reviewed a copy of the Credit Agreement, the Security Agreement and the other
Loan Documents, and hereby:








--------------------------------------------------------------------------------





(a)
joins in the execution of, and becomes a party to, the Credit Agreement, the
Security Agreement and the other Loan Documents as a Guarantor (and, in the case
of the Security Agreement, a Grantor) thereunder, as indicated with its
signature below;



(b)
covenants and agrees to be bound by all covenants, agreements, liabilities and
acknowledgments of a Guarantor under the Credit Agreement, the Security
Agreement and the other Loan Documents as of the date hereof, in each case, with
the same force and effect as if the New Guarantor was a signatory to the Credit
Agreement, the Security Agreement and the other Loan Documents and was expressly
named as a Guarantor (and, in the case of the Security Agreement, a Grantor)
therein;



(c)
makes all representations and warranties of a Guarantor under the Credit
Agreement, the Security Agreement and the other Loan Documents, as of the date
hereof, in each case, with the same force and effect as if the New Guarantor was
a signatory to the Credit Agreement, the Security Agreement and the other Loan
Documents and was expressly named as a Guarantor (and, in the case of the
Security Agreement, a Grantor) therein (except any such representations and
warranties made in any Loan Document “as of the Effective Date” shall be deemed
made, with respect to the New Guarantor only, as of this Agreement);



(d)
confirms that it has assumed all of the Obligations of a Guarantor under the
Credit Agreement and each of the Loan Documents, and agrees to pay, perform,
observe and maintain in full force and effect, all of the Obligations of a
Guarantor thereunder. The New Guarantor agrees to honor, perform and comply
with, in all respects, all terms and provisions of all of the Loan Documents to
the same extent as if the New Guarantor was named as a Guarantor therein as of
the date of execution thereof; and



(e)
together with the Borrower and the Existing Guarantors, each acknowledges that
the Obligations are due and owing to the Agent and the Lenders under the Loan
Documents, in accordance with their terms to the same extent and the same manner
as if the New Guarantor was an original Guarantor, and shall not be subject to
any defense or setoff, counterclaim, recoupment or termination whatsoever by
reason of the invalidity, illegality or unenforceability of any of the
Obligations or otherwise.



2.
Grant of Security Interest. Without limiting the generality of Section 1(a)
hereof, the New Guarantor hereby pledges and grants to the Agent for its benefit
and for the benefit of the Credit Parties, as collateral security for the
payment and performance in full of all the Secured Obligations (as defined in
the Security Agreement), a lien on and security interest in and to all of the
right, title and interest of the New Guarantor in, to and under all Collateral
(as defined in the Security Agreement), and expressly assumes all obligations
and liabilities of a Guarantor and “Grantor” under the Security Agreement. The
New Guarantor hereby authorizes the Agent to file financing statements
containing the information required by Article 9 of the Uniform Commercial Code
of the applicable jurisdiction for the filing of any financing statement
relating to the Collateral (as defined in the Security Agreement).



3.
Guaranty. Without limiting the generality of Section 1(a) hereof, the New
Guarantor (i) joins the execution of, and becomes a party to, the Facility
Guaranty, (ii) irrevocably and unconditionally guarantees, as a primary obligor
and not merely as a surety, the due and punctual payment when due (whether at
the stated maturity, by required prepayment, by acceleration or otherwise) and
performance






--------------------------------------------------------------------------------







by the Borrower of all Obligations, (iii) acknowledges and agrees that the New
Guarantor is jointly and severally liable for all Obligations, and (iv) agrees
that the New Guarantor shall, for all purposes, be deemed to be a “Guarantor”,
jointly and severally with the Existing Guarantors under the Facility Guaranty.


4.
Supplemental Schedules. To the extent that any changes in any representations,
warranties, and covenants require any amendments or supplements to the schedules
to the Credit Agreement, the Security Agreement or any of the other Loan
Documents, such schedules are hereby updated, as evidenced by the supplemental
schedules attached hereto and supplemental schedules (if any) annexed to that
certain Second Amendment to Credit Agreement, dated as of August 9, 2017, by and
between the Agent, the Borrower, the Existing Guarantors and the Lenders (it
being understood and agreed that any representations made in any Loan Document
“as of the Effective Date” shall be deemed made, with respect to the New
Guarantor only, as of the date of this Agreement).



5.
Ratification of Loan Documents. Except as specifically amended by this Agreement
and the other documents executed and delivered in connection herewith, all of
the terms and conditions of the Credit Agreement, the Security Agreement and of
the other Loan Documents shall remain in full force and effect as in effect
prior to the date hereof, without releasing any existing Loan Party thereunder
or Collateral therefor. The Loan Parties (other than the New Guarantor) hereby
ratify, confirm, and reaffirm that all representations and warranties of such
Loan Parties contained in the Credit Agreement, the Security Agreement and each
other Loan Document are true and correct in all material respects on and as of
the date hereof (except (i) to the extent that such representations and
warranties are qualified by materiality, in which case they are true and correct
in all respects, and (ii) to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects (or in all respects, as applicable) as of such earlier
date). The Guarantors hereby acknowledge, confirm and agree that the Guaranteed
Obligations of the Guarantors under, and as defined in, the Facility Guaranty
include, without limitation, all Obligations of the Loan Parties at any time and
from time to time outstanding under the Credit Agreement and the other Loan
Documents. The Loan Parties (other than the New Guarantor) hereby acknowledge,
confirm and agree that the Security Documents, and any and all Collateral
previously pledged to the Agent, for the benefit of the Credit Parties, pursuant
thereto, shall continue to secure all applicable Obligations (which, for the
avoidance of doubt, shall include all Obligations outstanding as of the date
hereof) of such Loan Parties at any time and from time to time outstanding under
the Credit Agreement and the other Loan Documents, including, in each case,
after giving effect to this Agreement and joining the New Guarantor as a
Guarantor.



6.
Conditions Precedent to Effectiveness. This Agreement shall not be effective
until each of the following conditions precedent has been fulfilled to the
reasonable satisfaction of the Agent:



(a)
This Agreement shall have been duly executed and delivered by the New Guarantor,
the Existing Guarantors, the other Loan Parties and the Agent, and shall be in
full force and effect.



(b)
All action on the part of the New Guarantor necessary for the valid execution,
delivery and performance by the New Guarantor of this Agreement and all other
documentation, instruments, and agreements to be executed in connection herewith
shall have been duly and effectively taken and evidence thereof reasonably
satisfactory to the Agent shall have been provided to the Agent.








--------------------------------------------------------------------------------





(c)
The New Guarantor shall have delivered the following to the Agent, in form and
substance reasonably satisfactory to the Agent:



(i)
Certificate of Legal Existence and Good Standing, if applicable, issued by the
Secretary of the State of its incorporation or organization.



(ii)
A certificate of an authorized officer of the due adoption, continued
effectiveness, and setting forth the text, of each corporate resolution adopted
in connection with the assumption of obligations under the Credit Agreement, the
Security Agreement and the other Loan Documents, and attesting to the true
signatures of each Person authorized as a signatory to any of the Loan
Documents, together with true and accurate copies of all Organization Documents.



(iii)
An Information Certificate (as defined in the Security Agreement) duly completed
by the New Guarantor.



(d)
The Agent shall have received a written legal opinion of the New Guarantor’s
counsel, addressed to the Agent and the other Credit Parties, covering such
matters relating to the New Guarantor, the Loan Documents and/or the
transactions contemplated thereby as the Agent may reasonably request.



(e)
The Agent shall have received all documents and instruments, including UCC
financing statements and Blocked Account Agreements, required by Law or
reasonably requested by the Agent to create or perfect the Lien intended to be
created under the Security Documents and all such documents and instruments
shall have been so filed, registered or recorded to the satisfaction of the
Agent.



(f)
All reasonable fees and Credit Party Expenses incurred by the Agent and the
other Credit Parties in connection with the preparation and negotiation of this
Agreement and related documents (including the reasonable fees and expenses of
counsel to the Agent) shall have been paid in full by the Loan Parties in
accordance with terms of Section 10.04 of the Credit Agreement.



7.
Miscellaneous.



(a)
This Agreement may be executed in several counterparts and by each party on a
separate counterpart, each of which when so executed and delivered shall be an
original, and all of which together shall constitute one instrument. Delivery of
an executed counterpart of a signature page of this Agreement by telecopy or
other electronic transmission (such as pdf) shall be as effective as delivery of
a manually executed counterpart of this Agreement.



(b)
This Agreement expresses the entire understanding of the parties with respect to
the transactions contemplated hereby. No prior negotiations or discussions shall
limit, modify, or otherwise affect the provisions hereof.



(c)
Any determination that any provision of this Agreement or any application hereof
is invalid, illegal or unenforceable in any respect and in any instance shall
not affect the validity, legality,






--------------------------------------------------------------------------------







or enforceability of such provision in any other instance, or the validity,
legality or enforceability of any other provisions of this Agreement.


(d)
The New Guarantor warrants and represents that it is not relying on any
representations or warranties of the Agent or the other Credit Parties or their
counsel in entering into this Agreement.



(e)
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE CONFLICTS OF LAWS
PRINCIPLES THEREOF, BUT INCLUDING SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW.





[signature pages follow]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered by its proper and duly authorized officer as of the date
set forth below.
NEW GUARANTOR:


DSG FINANCE, LLC




By:    /s/Lee J. Belitsky    
Name:    Lee Belitsky    
Title:    President    









--------------------------------------------------------------------------------









AGENT:


WELLS FARGO BANK, NATIONAL ASSOCIATION




By:    /s/Joseph Burt    
Name:    Joseph Burt    
Title:    Director    







--------------------------------------------------------------------------------







Acknowledged and Agreed:


EXISTING LOAN PARTIES:


DICK'S SPORTING GOODS, INC.




By:    /s/Lee J. Belitsky    
Name:    Lee Belitsky    
Title:    Executive Vice President - Chief Financial Officer    




DICK'S MERCHANDISING & SUPPLY CHAIN, INC.




By:    /s/Lee J. Belitsky    
Name:    Lee Belitsky    
Title:    President    




AMERICAN SPORTS LICENSING, LLC




By:    /s/Lee J. Belitsky    
Name:    Lee Belitsky    
Title:    President    




DSG OF VIRGINIA, LLC




By:    /s/Lee J. Belitsky    
Name:    Lee Belitsky    
Title:    President    




GALYAN’S TRADING COMPANY, LLC


By:    Dick’s Sporting Goods, Inc., its sole member


By:    /s/Lee J. Belitsky    
Name:    Lee Belitsky    
Title:    Executive Vice President - Chief Financial Officer    




GOLF GALAXY, LLC




By:    /s/Lee J. Belitsky    
Name:    Lee Belitsky    
Title:    Executive Vice President    





--------------------------------------------------------------------------------











GOLF GALAXY GOLFWORKS, INC.




By:    /s/Lee J. Belitsky    
Name:    Lee Belitsky    
Title:    Executive Vice President    




CHICK’S SPORTING GOODS, LLC


By:    Dick’s Sporting Goods, Inc., its sole member




By:    /s/Lee J. Belitsky    
Name:    Lee Belitsky    
Title:    Executive Vice President - Chief Financial Officer    









--------------------------------------------------------------------------------







Supplemental Schedules to Security Agreement
SCHEDULE I


Filings, Registrations and Recordings
GRANTOR
FILING REQUIREMENT OR OTHER ACTION
FILING OFFICE
DSG Finance, LLC
File UCC-1
Delaware Secretary of State











2170565.1







